Citation Nr: 1504411	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served on active duty for a period of 24 days from November 24, 1970 to December 17, 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  In a November 2000 rating decision, the RO denied the appellant's claim of entitlement to service connection for hepatitis C; the appellant did not perfect an appeal as to that decision. 

2.  None of the additional evidence received since the November 2000 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis C, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for hepatitis C have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The appellant has been provided the requisite notice with respect to his claim to reopen the claim for service connection for hepatitis C in a letter dated February 2010, which was provided prior to the initial RO rating decision denying the benefits sought in November 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service personnel records; service treatment records; VA treatment records; medical opinion report, assisted the appellant in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant seeks to reopen claim of entitlement to service connection for hepatitis C.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

In this case, the RO denied service connection for hepatitis C in a November 2000; the appellant did not perfect an appeal to the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence received subsequent to the March 2004 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

At the time of the November 2000 rating decision the evidence of record included:  service treatment records; private hospital treatment records; VA treatment records; an August 1999 VA examination report; and an August 2000 VA medical opinion.  This evidence revealed that the appellant developed hepatitis C after separation from service; he did not have hepatitis C shortly after service when hepatitis B was diagnosed; and there was no probative medical evidence linking the hepatitis C to the service-connected hepatitis B or to his active service.  

The evidence obtained since the November 2000 rating decision includes: the appellant's hearing testimony, VA treatment records, and a January 2014 VA medical opinion.  

The appellant testified that he developed hepatitis C during or shortly after service.  These assertions are the same as those previously made when service connection was denied in November 2000.  While lay testimony is competent to establish the occurrence of an injury, it is not competent to provide a medical nexus or a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the viral type of hepatitis that the appellant was treated for shortly after service in 1970, is not something that can be determined by lay observation; it requires laboratory testing.  The August 2000 VA medical opinion adequately explained and addressed the laboratory findings from the appellant's 1970 post-service hospitalization for treatment of infectious hepatitis.  

The additional VA medical records merely establish a continuing diagnosis of hepatitis C, without offering any opinion as to etiology.  Also, the VA records show a history of substance abuse and dependence for alcohol and cocaine, both risk factors in the development of hepatitis C.  Finally, the January 2014 VA medical opinion indicates that the appellant's hepatitis C was "most likely" related to his post-service history of substance abuse and high risk sexual practices.  The medical opinion does not in any way link the current hepatitis C to the appellant's active service or his service-connected hepatitis B.  

In sum, the additional evidence obtained the since November 2000 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis C, and raises a reasonable possibility of substantiating the claim.  That is, there is no additional medical evidence showing hepatitis C is etiologically related to the appellant's period of service, or his service-connected hepatitis B.  As the evidence submitted is not new and material, the claim for service connection for hepatitis C is not reopened, and the current appeal must be denied on that basis.  

As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for hepatitis C, the appeal is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


